DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Wang Shen on October 8, 2021.

The application has been amended as follows: 

Cancel claim 10.
Cancel claim 11.
In Claim 13, on line 1, delete "claim 11," and replace with --claim 10,-- .

In the claims:
Claims 1 and 10 have been substituted with the following:

1. (Currently Amended) A thread transmission structure, comprising a sliding element and a rotation adjustment ring sleeved on an outer ring of the sliding element, wherein:
the rotation adjustment ring is sleeved on an outer side of the sliding element and is coupled to the sliding element by thread,

the sliding element comprises a plurality of thread segments spaced along a circumferential direction, and the plurality of thread segments form at least one round of interrupted external thread, 
a thread form of the internal thread and the external thread are trapezoidal or rectangular,
the rotation adjustment ring is rotatable relative to the sliding element to push the sliding element to slide in the axial direction, and 
an outer wall surface of the rotation adjustment ring is provided with a rotation portion, and the rotation portion comprises a plurality of vertical anti-slip grooves configured to prevent slipping upon manually rotating the rotation adjustment ring; 
wherein the lamp body is cylindrical, and the lamp body comprises a side wall and a plurality of sliding grooves extending in the axial direction on the side wall wherein the plurality of sliding grooves penetrate the side wall, and the sliding element slides in the plurality of sliding grooves;
wherein a focal length adjustment structure exists and the focal length adjustment structure comprises a supporting member connected to the front end of the lamp body, and the supporting member comprises a plurality of supporting blocks snapped into the sliding grooves.

10. (Original) A spotlight, comprising: 
a lamp body,

a light emitting assembly fixed at a front end of the sliding element and linked with the sliding element,
a first lens located at a front end of the lamp body and a rotation adjustment ring sleeved on an outer ring of the lamp body, wherein the rotation adjustment ring is coupled to the sliding element by thread, and is rotatable relative to the sliding element and drives the sliding element to slide in the lamp body in the axial direction, and to adjust a distance between the light emitting assembly and the first lens, and wherein an outer wall surface of the rotation adjustment ring is provided with a rotation portion, and the rotation portion comprises a plurality of vertical anti-slip grooves configured to prevent slipping upon manually rotating the rotation adjustment ring; 
wherein the lamp body is cylindrical, and the lamp body comprises a side wall and a plurality of sliding grooves extending in the axial direction on the side wall wherein the plurality of sliding grooves penetrate the side wall, and the sliding element slides in the plurality of sliding grooves;
wherein a focal length adjustment structure exists and the focal length adjustment structure comprises a supporting member connected to the front end of the lamp body, and the supporting member comprises a plurality of supporting blocks snapped into the sliding grooves.

Allowable Subject Matter
Claims 1-6, 8-10, 13-16 and 18-20 are allowed
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while thread transmission structures having a sliding element and a rotation adjustment ring sleeved on an outer ring of the sliding element, wherein the rotation adjustment ring is sleeved on an outer side of the sliding element and is coupled to the sliding element by thread, the rotation adjustment ring comprises an internal thread and the sliding element comprises an external thread, the sliding element comprises a plurality of thread segments spaced along a circumferential direction, and the plurality of thread segments form at least one round of interrupted external thread, a thread form of the internal thread and the external thread are trapezoidal or rectangular, the rotation adjustment ring is rotatable relative to the sliding element to push the sliding element to slide in the axial direction, and an outer wall surface of the rotation adjustment ring is provided with a rotation portion, and the rotation portion comprises a plurality of vertical anti-slip grooves configured to prevent slipping upon manually rotating the rotation adjustment ring; 
wherein the lamp body is cylindrical, and the lamp body comprises a side wall and a plurality of sliding grooves extending in the axial direction on the side wall wherein the plurality of sliding grooves penetrate the side wall, and the sliding element slides in the plurality of sliding grooves, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The thread transmission structure as disclosed above wherein a focal length adjustment structure exists and the focal length adjustment structure comprises a 

Claims 2-6 and 8-9 are allowed for being dependent on the allowed claim 1. 

With regard to claim 10, while spotlights including a lamp body, a sliding element being in the lamp body and slidable along an axial direction of the lamp body, a light emitting assembly fixed at a front end of the sliding element and linked with the sliding element, a first lens located at a front end of the lamp body and a rotation adjustment ring sleeved on an outer ring of the lamp body, wherein the rotation adjustment ring is coupled to the sliding element by thread, and is rotatable relative to the sliding element and drives the sliding element to slide in the lamp body in the axial direction, and to adjust a distance between the light emitting assembly and the first lens, and wherein an outer wall surface of the rotation adjustment ring is provided with a rotation portion, and the rotation portion comprises a plurality of vertical anti-slip grooves configured to prevent slipping upon manually rotating the rotation adjustment ring; 
wherein the lamp body is cylindrical, and the lamp body comprises a side wall and a plurality of sliding grooves extending in the axial direction on the side wall wherein the plurality of sliding grooves penetrate the side wall, and the sliding element slides in the plurality of sliding grooves, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:


Claims 13-16 and 18-20 are allowed for being dependent on the allowed claim 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/
Examiner of Art Unit 2875